UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6678



PAUL SYLVESTER MOALS,

                                           Petitioner - Appellant,

          versus


JON P. GALLEY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
1494-1-AMD)


Submitted:   November 6, 2003          Decided:     November 17, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Sylvester Moals, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Paul Sylvester Moals seeks to appeal the district court’s

order dismissing as successive his petition filed under 28 U.S.C.

§ 2254 (2000).     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

      Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

      The district court’s order was entered on the docket on May 6,

2002.   The notice of appeal was filed on April 22, 2003.          Because

Moals failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2